Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 2, 11, 23, and 26-31 are cancelled.  Claim 32 is new.  Claims 1, 3-10, 12-22, 24, 25, and 32 are pending.

Priority
This application is a 371 of PCT/US2018/057660 10/26/2018, and PCT/US2018/057660 has PRO 62/578,081 10/27/2017.

Election/Restrictions
Applicant’s election of Group I (claims 1, 3-10, 12-22, 24, and 25) drawn to method of treatment, and the species patients with B cell malignancy and a composition of Compound A, everolimus, and pomalidomide, in the reply filed on 2/9/22 is acknowledged.
The Examiner notes that patients with B cell malignancy is a genus and not a species (as evidenced by the narrower claims further limiting the election), however for the sake of compact prosecution the non-compliant election will be provisionally accepted.

Claims 1, 3-10, 12-22, 24, 25, and 32 are examined herein insofar as they read on the elected invention and species.

Information Disclosure Statement
Several entries in the IDS do not have dates, and were therefore not considered.

Claim Objections
Claim 14 is objected to because of the following informalities:  the claim has implied limitations that should be called out more clearly and in a concrete fashion.
Claim 14 limits the monoclonal antibody to a closed set but does not specifically state that the genus of monoclonal antibodies is the genus selected from the choices of the claim from which it depends.  While one of skill would likely understand that the intent of the claim is to limit to “Compound A is administered in combination with a therapeutic monoclonal antibody and wherein said therapeutic monoclonal antibody is selected from the group consisting of …” the claim could be potentially misinterpreted as “wherein Compound A is administered in combination with a therapeutic monoclonal antibody or a derivative thereof, or with chimeric antigen receptor (CAR) T-cell therapy, and wherein said therapeutic monoclonal antibody is selected from the group consisting of …”.
Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  the claim has implied limitations that should be called out more clearly in a concrete fashion.
Claim 17 states “comprising administering everolimus to the patient”, however the claim from which it depends, claim 15, only limits to an mTOR inhibitor, and not the specific species of mTOR inhibitor everolimus.  While one of skill in the art would likely understand that this is what is intended, the claims should still be clarified such that further interpretation is not needed.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-10, and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over He (CA 2980016 A1).
The instant claims are generally drawn to the treatment of a refractory lymphoid malignancy such as a chronic lymphocytic leukemia, small lymphocytic lymphoma, follicular lymphoma, diffuse large B-cell lymphoma, Waldenstrom’s Macroglobulinemia, and mantle cell lymphoma (related to claims 6-10) comprising administering 200 mg 1-((R)-3-(4-amino-3-(2-fluoro-4-(2,3,5,6-tetrafluorophenoxy)phenyl)-1H-pyrazolo[3,4-d]pyrimidin-1-yl)pyrrolidin-1-yl)prop-2-en-1-one, nicknamed Compound A in the instant disclosure (shown below; related to claim 5), 5 mg everolimus (related to claims 15-18), and 0.33, 0.5, 0.67, 1, 2, 3, or 4 mg pomalidomide (related to claims 19-22) daily, administered in combination with a CD20 monoclonal antibody such as rituximab (related to claims 12-14).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The disclosure of He contains modified and improved ibrutinib-like compounds including the one show below (i.e. the same as the instant compound A; see, for 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

He further discloses the beneficial use of compound 3 with everolimus (discussed therein as compound 14; see, for example, Table 3 on pg. 43), pomalidomide (discussed therein as compound 15; see, for example, Table 3 on pg. 43), and all three in animal models (see, for example, the figures and Tables 8 and 13-19).  He states that “The "two in one" pharmaceutical combinations result in complete tumor regression in a 15-day treatment cycle, while the "three in one" pharmaceutical combinations result in complete tumor regression in a shorter treatment cycle (9 days). Furthermore, the tumor did not rebound within 12 days after stopping the administration, which was significantly better than single targeted therapy. Single targeted therapy not only requires long-term treatment, but is also often accompanied by tumor rebound, 
He teaches that the compounds can be administered orally (see, for example, throughout the document) in formats including tablets or capsules in amounts of about 0.001-100 mg/kg in a single or divided dose (see, for example, pg. 13 first paragraph), exemplifies treatments including for 14 and 21 days (see, for example, pg. 41 third paragraph and Table 13), exemplifies administration of compound 3 in amounts of 30, 90, etc. mg/kg in a mouse model (i.e. the administration of the instant compound; the examiner calculates that this would be equivalent to 150 and 450 mg doses in a 60 kg human; see, for example, Table 13), exemplifies administration of compound 14 in amounts of 0.5, 1, 3, etc. mg/kg in a mouse model (i.e. the administration of everolimus; the examiner calculates that this would be equivalent to 2.5, 5, and 15 mg doses in a 60 kg human; see, for example, Table 13), and exemplifies administration of compound 15 in amounts of 1, 5, etc. mg/kg in a mouse model (i.e. the administration of pomalidomide; the examiner calculates that this would be equivalent to 5 and 25 mg doses in a 60 kg human; see, for example, Table 13).  Thus, He teaches dose ranges 
He further teaches that the combination can comprise CD20 antibodies (see, for example, claim 14) and evidences that rituximab is both a CD20 antibody as well as being known for the treatment of cancer (see, for example, Background of the Invention on pg. 1 and pg. 3 second paragraph).
He does not specifically disclose the claimed treatment combination.
It would have been obvious to one of ordinary skill in the art to make and use the instantly claimed composition to treat the instantly claimed patient population because the prior art discloses all the same claimed elements.
One of ordinary skill would have been motivated to combine compound A, everolimus, and pomalidomide and treat the instant cancers because He discloses that the three active agents were successfully used together to treat cancers, that the combinations were superior in several different ways versus the individual treatments, and teaches that the combination would be useful for the treatment of the instantly claimed cancers.  One of ordinary skill would have applied the examples of He and would have used the three active agents in combination to treat the instantly claimed neoplasms, and would have done so with a reasonable expectation of success.
One of ordinary skill would have been motivated to use the instantly claimed dosages because He teaches ranges that encompass the instant amounts as well as exemplifies amounts that anticipate and/or encompass the instant amounts.  One of ordinary skill would have known that dosages are result effective variables that need to be adjusted for optimum performance, and would have adjusted the amounts of He, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages; Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. 
One of ordinary skill would have been motivated to use CD20 antibodies such as rituximab because He teaches that the treatment can beneficially make use of such antibodies, and further teaches that rituximab was known to be a CD20 antibody and was an extant treatment for cancer.  One of ordinary skill would have applied the teachings of He to the disclosed compositions and treatments, and would have combined compound A and rituximab during the routine experimentation and optimization of the method of treatment, and would have done so with a reasonable expectation of success.  One of ordinary skill would have known that combining two active agents used for the same purpose has a therapeutically additive effect, and would have combined them with a reasonable expectation of success.  Further, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Claims 4, 24, 25, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over He (CA 2980016 A1) as applied to claims 1, 3, 5-10, and 12-22 above and further in view of clinical trial NCT02406742 (hereinafter “the clinical trial”; May 31, 2017 version used).
The instant claims are generally drawn to the treatment of a lymphoid malignancy comprising administering 200 mg 1-((R)-3-(4-amino-3-(2-fluoro-4-(2,3,5,6-tetrafluorophenoxy)phenyl)-1H-pyrazolo[3,4-d]pyrimidin-1-yl)pyrrolidin-1-yl)prop-2-en-1-one, nicknamed Compound A in the instant disclosure, 5 mg everolimus, and 2 mg pomalidomide in one or two tablets or capsules daily in a cycle of:  (i) 14 treatment days in a 21-day treatment cycle, (ii) 21 treatment days in a 28-day treatment cycle, or (iii) 28 treatment days in a 28-day treatment cycle (related to claims 4, 24, 25, and 32).
He discloses as above, and further discloses that the treatment was administered in cycles of, for example, 14 and 21 days (see, for example, pg. 41 third paragraph and Table 13).
He does not specifically disclose the instantly claimed schedule of cycles.
The clinical trial discloses the treatment of lymphoid malignancy chronic lymphocytic leukemia/small lymphocytic lymphoma comprising administering a combination that comprises ibrutinib (i.e. the parent compound for the compound of He; shown below; see, for example, the title and the whole document) in repeated dosing cycles including 28-day cycles (see, for example, Arms and Interventions).

    PNG
    media_image3.png
    145
    200
    media_image3.png
    Greyscale

Thus, the clinical trial discloses that compounds in the same family as the instant compound, and combinations thereof, were known to be used in a cyclic treatment paradigm.
It would have been obvious to one of ordinary skill in the art to make and use the instantly claimed treatment for lymphoid malignancy because the prior art discloses all the claimed elements.
One of ordinary skill would have been motivated to treat with the claimed composition in the claimed cyclic schedule because He teaches that the administration can take place in cycles (e.g. 9, 14, 15, 21, etc. days), and the clinical trial evidences that cycles (e.g. of 28 days) with the same class of BTK inhibitors was known and used.  One of ordinary skill would have taken the teachings of the prior art and applied it to the treatment of the instantly claimed patient population with the instantly claimed composition, and would have done so with a reasonable expectation of success in developing an improved treatment for cancers.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1, 3, 5-10, and 12-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 11-16, 19, and 25-28 of U.S. Patent No. US 9,532,990 B2 in view of He (CA 2980016 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of a refractory lymphoid malignancy comprising administering 50-400 mg 1-((R)-3-(4-amino-3-(2-fluoro-4-(2,3,5,6-tetrafluorophenoxy)phenyl)-1H-pyrazolo[3,4-d]pyrimidin-1-yl)pyrrolidin-1-yl)prop-2-en-1-one, nicknamed Compound A in the instant disclosure (shown below), everolimus, and pomalidomide daily, for 14-28 treatment days in each treatment cycle.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The patent claims are generally drawn to BTK active compounds, including the instantly elected species.
The disclosure of He contains modified and improved ibrutinib-like compounds including the instant compound A (i.e. the same as the patent; see, for example, compound 3 on pg. 16, the claims, and the whole document) which is useful for the treatment of refractory lymphoid malignancies including chronic lymphocytic leukemia, small lymphocytic lymphoma, follicular lymphoma, diffuse large B-cell lymphoma, 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

He further discloses the beneficial use of compound 3 with everolimus (discussed therein as compound 14; see, for example, Table 3 on pg. 43), pomalidomide (discussed therein as compound 15; see, for example, Table 3 on pg. 43), and all three in animal models (see, for example, the figures and Tables 8 and 13-19).  He states that “The "two in one" pharmaceutical combinations result in complete tumor regression in a 15-day treatment cycle, while the "three in one" pharmaceutical combinations result in complete tumor regression in a shorter treatment cycle (9 days). Furthermore, the tumor did not rebound within 12 days after stopping the administration, which was significantly better than single targeted therapy. Single targeted therapy not only requires long-term treatment, but is also often accompanied by tumor rebound, drug resistance, and cancer recurrence. The optimized pharmaceutical combinations have better security and a broader therapeutic window than single targeted drugs, because the doses of the combinations are much lower than each single drug and at the same time, the combinations show more remarkable effect. The unique properties of 
He teaches that the compounds can be administered orally (see, for example, throughout the document) in formats including tablets or capsules in amounts of about 0.001-100 mg/kg in a single or divided dose (see, for example, pg. 13 first paragraph), exemplifies treatments including for 14 and 21 days (see, for example, pg. 41 third paragraph and Table 13), exemplifies administration of compound 3 in amounts of 30, 90, etc. mg/kg in a mouse model (i.e. the administration of the instant compound; the examiner calculates that this would be equivalent to 150 and 450 mg doses in a 60 kg human; see, for example, Table 13), exemplifies administration of compound 14 in amounts of 0.5, 1, 3, etc. mg/kg in a mouse model (i.e. the administration of everolimus; the examiner calculates that this would be equivalent to 2.5, 5, and 15 mg doses in a 60 kg human; see, for example, Table 13), and exemplifies administration of compound 15 in amounts of 1, 5, etc. mg/kg in a mouse model (i.e. the administration of pomalidomide; the examiner calculates that this would be equivalent to 5 and 25 mg doses in a 60 kg human; see, for example, Table 13).  Thus, He teaches dose ranges that encompass the instantly claimed amounts and exemplifies amounts that anticipate or embrace the instant amounts.
Thus, the combination of the patent and the disclosure of He would have made the instant claims obvious.

s 1, 3, 5-10, and 12-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 9,717,745 B2 in view of He (CA 2980016 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of a refractory lymphoid malignancy comprising administering 50-400 mg 1-((R)-3-(4-amino-3-(2-fluoro-4-(2,3,5,6-tetrafluorophenoxy)phenyl)-1H-pyrazolo[3,4-d]pyrimidin-1-yl)pyrrolidin-1-yl)prop-2-en-1-one, nicknamed Compound A in the instant disclosure (shown below), everolimus, and pomalidomide daily, for 14-28 treatment days in each treatment cycle.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The patent claims are generally drawn to the treatment of a lymphoma comprising administering a compound such as the one shown below (i.e. encompassing the instant compound; see, for example, claim 2), everolimus (see, for example, claim 5), and pomalidomide (see, for example, claim 7).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The disclosure of He contains modified and improved ibrutinib-like compounds including the instant compound A (see, for example, compound 3 on pg. 16, the claims, and the whole document) which is useful for the treatment of refractory lymphoid malignancies including chronic lymphocytic leukemia, small lymphocytic lymphoma, follicular lymphoma, diffuse large B-cell lymphoma, Waldenstrom’s Macroglobulinemia, and mantle cell lymphoma (see, for example, claims 9, 14, 63, and 68).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

He further discloses the beneficial use of compound 3 with everolimus (discussed therein as compound 14; see, for example, Table 3 on pg. 43), pomalidomide (discussed therein as compound 15; see, for example, Table 3 on pg. 43), and all three in animal models (see, for example, the figures and Tables 8 and 13-
He teaches that the compounds can be administered orally (see, for example, throughout the document) in formats including tablets or capsules in amounts of about 0.001-100 mg/kg in a single or divided dose (see, for example, pg. 13 first paragraph), exemplifies treatments including for 14 and 21 days (see, for example, pg. 41 third paragraph and Table 13), exemplifies administration of compound 3 in amounts of 30, 90, etc. mg/kg in a mouse model (i.e. the administration of the instant compound; the examiner calculates that this would be equivalent to 150 and 450 mg doses in a 60 kg human; see, for example, Table 13), exemplifies administration of compound 14 in amounts of 0.5, 1, 3, etc. mg/kg in a mouse model (i.e. the administration of everolimus; 
Thus, the combination of the patent and the disclosure of He would have made the instant claims obvious.

Claims 1, 3, 5-10, and 12-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 11-16, 19, and 25-28 of U.S. Patent No. US 9,532,990 B2 in view of He (CA 2980016 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of a refractory lymphoid malignancy comprising administering 50-400 mg 1-((R)-3-(4-amino-3-(2-fluoro-4-(2,3,5,6-tetrafluorophenoxy)phenyl)-1H-pyrazolo[3,4-d]pyrimidin-1-yl)pyrrolidin-1-yl)prop-2-en-1-one, nicknamed Compound A in the instant disclosure (shown below), everolimus, and pomalidomide daily, for 14-28 treatment days in each treatment cycle.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The disclosure of He contains modified and improved ibrutinib-like compounds including the instant compound A (i.e. the same as the patent; see, for example, compound 3 on pg. 16, the claims, and the whole document) which is useful for the treatment of refractory lymphoid malignancies including chronic lymphocytic leukemia, small lymphocytic lymphoma, follicular lymphoma, diffuse large B-cell lymphoma, Waldenstrom’s Macroglobulinemia, and mantle cell lymphoma (see, for example, claims 9, 14, 63, and 68).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

He further discloses the beneficial use of compound 3 with everolimus (discussed therein as compound 14; see, for example, Table 3 on pg. 43), pomalidomide (discussed therein as compound 15; see, for example, Table 3 on pg. 43), and all three in animal models (see, for example, the figures and Tables 8 and 13-19).  He states that “The "two in one" pharmaceutical combinations result in complete tumor regression in a 15-day treatment cycle, while the "three in one" pharmaceutical 
He teaches that the compounds can be administered orally (see, for example, throughout the document) in formats including tablets or capsules in amounts of about 0.001-100 mg/kg in a single or divided dose (see, for example, pg. 13 first paragraph), exemplifies treatments including for 14 and 21 days (see, for example, pg. 41 third paragraph and Table 13), exemplifies administration of compound 3 in amounts of 30, 90, etc. mg/kg in a mouse model (i.e. the administration of the instant compound; the examiner calculates that this would be equivalent to 150 and 450 mg doses in a 60 kg human; see, for example, Table 13), exemplifies administration of compound 14 in amounts of 0.5, 1, 3, etc. mg/kg in a mouse model (i.e. the administration of everolimus; the examiner calculates that this would be equivalent to 2.5, 5, and 15 mg doses in a 60 kg human; see, for example, Table 13), and exemplifies administration of compound 15 
Thus, the combination of the patent and the disclosure of He would have made the instant claims obvious.

Claims 1, 3, 5-10, and 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. US 10,098,900 B2 in view of He (CA 2980016 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of a refractory lymphoid malignancy comprising administering 50-400 mg 1-((R)-3-(4-amino-3-(2-fluoro-4-(2,3,5,6-tetrafluorophenoxy)phenyl)-1H-pyrazolo[3,4-d]pyrimidin-1-yl)pyrrolidin-1-yl)prop-2-en-1-one, nicknamed Compound A in the instant disclosure (shown below), and everolimus for 14-28 treatment days in each treatment cycle.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The disclosure of He contains modified and improved ibrutinib-like compounds including the instant compound A (see, for example, compound 3 on pg. 16, the claims, and the whole document) which is useful for the treatment of refractory lymphoid malignancies including chronic lymphocytic leukemia, small lymphocytic lymphoma, follicular lymphoma, diffuse large B-cell lymphoma, Waldenstrom’s Macroglobulinemia, and mantle cell lymphoma (see, for example, claims 9, 14, 63, and 68).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

He further discloses the beneficial use of compound 3 with everolimus (discussed therein as compound 14; see, for example, Table 3 on pg. 43), and use in animal models (see, for example, the figures and Tables 8 and 13-19).  He states that “The "two in one" pharmaceutical combinations result in complete tumor regression in a 15-day treatment cycle, while the "three in one" pharmaceutical combinations result in complete tumor regression in a shorter treatment cycle (9 days). Furthermore, the tumor did not rebound within 12 days after stopping the administration, which was significantly 
He teaches that the compounds can be administered orally (see, for example, throughout the document) in formats including tablets or capsules in amounts of about 0.001-100 mg/kg in a single or divided dose (see, for example, pg. 13 first paragraph), exemplifies treatments including for 14 and 21 days (see, for example, pg. 41 third paragraph and Table 13), exemplifies administration of compound 3 in amounts of 30, 90, etc. mg/kg in a mouse model (i.e. the administration of the instant compound; the examiner calculates that this would be equivalent to 150 and 450 mg doses in a 60 kg human; see, for example, Table 13), and exemplifies administration of compound 14 in amounts of 0.5, 1, 3, etc. mg/kg in a mouse model (i.e. the administration of everolimus; the examiner calculates that this would be equivalent to 2.5, 5, and 15 mg doses in a 60 kg human; see, for example, Table 13).  Thus, He teaches dose ranges that encompass the instantly claimed amounts and exemplifies amounts that anticipate or embrace the instant amounts.


Claims 1, 3, 5-10, and 12-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 Patent No. US 10,300,066 B2 in view of He (CA 2980016 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of a refractory lymphoid malignancy comprising administering 50-400 mg 1-((R)-3-(4-amino-3-(2-fluoro-4-(2,3,5,6-tetrafluorophenoxy)phenyl)-1H-pyrazolo[3,4-d]pyrimidin-1-yl)pyrrolidin-1-yl)prop-2-en-1-one, nicknamed Compound A in the instant disclosure (shown below), everolimus, and pomalidomide daily, for 14-28 treatment days in each treatment cycle.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The patent claims are generally drawn to BTK active compounds, including the instantly elected species.
The disclosure of He contains modified and improved ibrutinib-like compounds including the instant compound A (i.e. the same as the patent; see, for example, compound 3 on pg. 16, the claims, and the whole document) which is useful for the treatment of refractory lymphoid malignancies including chronic lymphocytic leukemia, small lymphocytic lymphoma, follicular lymphoma, diffuse large B-cell lymphoma, 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

He further discloses the beneficial use of compound 3 with everolimus (discussed therein as compound 14; see, for example, Table 3 on pg. 43), pomalidomide (discussed therein as compound 15; see, for example, Table 3 on pg. 43), and all three in animal models (see, for example, the figures and Tables 8 and 13-19).  He states that “The "two in one" pharmaceutical combinations result in complete tumor regression in a 15-day treatment cycle, while the "three in one" pharmaceutical combinations result in complete tumor regression in a shorter treatment cycle (9 days). Furthermore, the tumor did not rebound within 12 days after stopping the administration, which was significantly better than single targeted therapy. Single targeted therapy not only requires long-term treatment, but is also often accompanied by tumor rebound, drug resistance, and cancer recurrence. The optimized pharmaceutical combinations have better security and a broader therapeutic window than single targeted drugs, because the doses of the combinations are much lower than each single drug and at the same time, the combinations show more remarkable effect. The unique properties of 
He teaches that the compounds can be administered orally (see, for example, throughout the document) in formats including tablets or capsules in amounts of about 0.001-100 mg/kg in a single or divided dose (see, for example, pg. 13 first paragraph), exemplifies treatments including for 14 and 21 days (see, for example, pg. 41 third paragraph and Table 13), exemplifies administration of compound 3 in amounts of 30, 90, etc. mg/kg in a mouse model (i.e. the administration of the instant compound; the examiner calculates that this would be equivalent to 150 and 450 mg doses in a 60 kg human; see, for example, Table 13), exemplifies administration of compound 14 in amounts of 0.5, 1, 3, etc. mg/kg in a mouse model (i.e. the administration of everolimus; the examiner calculates that this would be equivalent to 2.5, 5, and 15 mg doses in a 60 kg human; see, for example, Table 13), and exemplifies administration of compound 15 in amounts of 1, 5, etc. mg/kg in a mouse model (i.e. the administration of pomalidomide; the examiner calculates that this would be equivalent to 5 and 25 mg doses in a 60 kg human; see, for example, Table 13).  Thus, He teaches dose ranges that encompass the instantly claimed amounts and exemplifies amounts that anticipate or embrace the instant amounts.
Thus, the combination of the patent and the disclosure of He would have made the instant claims obvious.

s 1, 3, 5-10, and 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10,537,587 B2 in view of He (CA 2980016 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of a refractory lymphoid malignancy comprising administering 50-400 mg 1-((R)-3-(4-amino-3-(2-fluoro-4-(2,3,5,6-tetrafluorophenoxy)phenyl)-1H-pyrazolo[3,4-d]pyrimidin-1-yl)pyrrolidin-1-yl)prop-2-en-1-one, nicknamed Compound A in the instant disclosure (shown below), and everolimus for 14-28 treatment days in each treatment cycle.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The patent claims are generally drawn to the treatment of a lymphoma comprising administering a compound such as the one shown below (i.e. encompassing the instant compound; see, for example, claim 2), and everolimus (see, for example, claim 5).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

The disclosure of He contains modified and improved ibrutinib-like compounds including the instant compound A (see, for example, compound 3 on pg. 16, the claims, and the whole document) which is useful for the treatment of refractory lymphoid malignancies including chronic lymphocytic leukemia, small lymphocytic lymphoma, follicular lymphoma, diffuse large B-cell lymphoma, Waldenstrom’s Macroglobulinemia, and mantle cell lymphoma (see, for example, claims 9, 14, 63, and 68).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

He further discloses the beneficial use of compound 3 with everolimus (discussed therein as compound 14; see, for example, Table 3 on pg. 43), and use in animal models (see, for example, the figures and Tables 8 and 13-19).  He states that 
He teaches that the compounds can be administered orally (see, for example, throughout the document) in formats including tablets or capsules in amounts of about 0.001-100 mg/kg in a single or divided dose (see, for example, pg. 13 first paragraph), exemplifies treatments including for 14 and 21 days (see, for example, pg. 41 third paragraph and Table 13), exemplifies administration of compound 3 in amounts of 30, 90, etc. mg/kg in a mouse model (i.e. the administration of the instant compound; the examiner calculates that this would be equivalent to 150 and 450 mg doses in a 60 kg human; see, for example, Table 13), and exemplifies administration of compound 14 in amounts of 0.5, 1, 3, etc. mg/kg in a mouse model (i.e. the administration of everolimus; 
Thus, the combination of the patent and the disclosure of He would have made the instant claims obvious.

Claims 1, 3, 5-10, and 12-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. US 10,596,183 B2 in view of He (CA 2980016 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the treatment of a refractory lymphoid malignancy comprising administering 50-400 mg 1-((R)-3-(4-amino-3-(2-fluoro-4-(2,3,5,6-tetrafluorophenoxy)phenyl)-1H-pyrazolo[3,4-d]pyrimidin-1-yl)pyrrolidin-1-yl)prop-2-en-1-one, nicknamed Compound A in the instant disclosure (shown below), everolimus, and pomalidomide daily, for 14-28 treatment days in each treatment cycle.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The patent claims are generally drawn to a pharmaceutical composition comprising the instant elected species (see, for example, claim 1), everolimus (see, for example, claim 1), and pomalidomide (see, for example, claim 2).


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

He further discloses the beneficial use of compound 3 with everolimus (discussed therein as compound 14; see, for example, Table 3 on pg. 43), pomalidomide (discussed therein as compound 15; see, for example, Table 3 on pg. 43), and all three in animal models (see, for example, the figures and Tables 8 and 13-19).  He states that “The "two in one" pharmaceutical combinations result in complete tumor regression in a 15-day treatment cycle, while the "three in one" pharmaceutical combinations result in complete tumor regression in a shorter treatment cycle (9 days). Furthermore, the tumor did not rebound within 12 days after stopping the administration, which was significantly better than single targeted therapy. Single targeted therapy not only requires long-term treatment, but is also often accompanied by tumor rebound, 
He teaches that the compounds can be administered orally (see, for example, throughout the document) in formats including tablets or capsules in amounts of about 0.001-100 mg/kg in a single or divided dose (see, for example, pg. 13 first paragraph), exemplifies treatments including for 14 and 21 days (see, for example, pg. 41 third paragraph and Table 13), exemplifies administration of compound 3 in amounts of 30, 90, etc. mg/kg in a mouse model (i.e. the administration of the instant compound; the examiner calculates that this would be equivalent to 150 and 450 mg doses in a 60 kg human; see, for example, Table 13), exemplifies administration of compound 14 in amounts of 0.5, 1, 3, etc. mg/kg in a mouse model (i.e. the administration of everolimus; the examiner calculates that this would be equivalent to 2.5, 5, and 15 mg doses in a 60 kg human; see, for example, Table 13), and exemplifies administration of compound 15 in amounts of 1, 5, etc. mg/kg in a mouse model (i.e. the administration of pomalidomide; the examiner calculates that this would be equivalent to 5 and 25 mg doses in a 60 kg human; see, for example, Table 13).  Thus, He teaches dose ranges 
Thus, the combination of the patent and the disclosure of He would have made the instant claims obvious.

Examiner’s Comment
The claims make extensive use of parenthetical statements, for example the auxiliary description of the primary compound, “Compound A”, and the auxiliary descriptions of the compounds of claim 10.  While the use of parenthetical statements is not, per se, forbidden, the additional descriptors are already disclosed in the specification and/or are art-recognized equivalents, and the claims are not an appropriate venue for the use of additional and unnecessary clarifying descriptors.
Further, the use of parenthetical statements runs the risk of providing two non-equivalent descriptions for the same claimed element which produces indefiniteness.
The Applicant should choose one single appropriate description for each claimed element and use it throughout the claims.

Conclusion
Claims 2, 11, 23, and 26-31 are cancelled.  Claims 14 and 17 are objected to.  Claims 1, 3-10, 12-22, 24, 25, and 32 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627